DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-13 are pending in the application.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/462,956, filed on 20 March 2017.

Election/Restrictions
The restriction/election requirement mailed 26 October 2021 is hereby withdrawn and all claims have been fully examined for patentably.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 29 June 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a memory cell comprising: a channel formation material; an insulating material over the channel formation material; and  5a charge holding material over the insulating material, the charge holding material comprising gallium, indium, zinc and oxygen; and as recited in independent claim 3, a memory cell comprising: a single crystal substrate having a channel formation region; an insulating layer over the single crystal substrate; 15a charge holding layer over the insulating layer, the charge holding layer comprising gallium, indium, zinc and oxygen; and an electrode overlapping with and being direct contact with the charge holding layer; and as recited in independent claim 7, a memory cell comprising: a semiconductor layer comprising a channel formation region;  30an insulating layer over the semiconductor layer; a charge holding layer over the insulating layer, the charge holding layer comprising gallium, indium, zinc and oxygen; and43Attorney Docket No.: 12732-0888005Client Ref. No.: US13684-C1C1C1D1 an electrode overlapping with and being direct contact with the charge holding layer; and as recited in independent claim 12, a memory cell comprising: a single crystal substrate having a channel formation region; an insulating layer over the single crystal substrate; a first metal-containing layer over and being direct contact with the insulating layer; a charge holding layer over and being direct contact with the first metal-containing 20layer, the charge holding layer comprising gallium, indium, zinc and oxygen; and an electrode overlapping with the charge holding layer and the channel formation region of the single crystal substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Uochi US 8,634,230 teaches structures and materials similar to the instant application.

Yamamoto et al. US 9,269,822 teaches semiconductor device comprising: a first an insulating layer between a first electrode and an oxide semiconductor layer; a charge trap layer over the oxide semiconductor layer; and a second and third electrode each between the oxide semiconductor layer and the charge trap layer, and in electrical contact with the oxide semiconductor layer.

Yamamoto et al. US 9,543,295 teach a first transistor including a conductor overlapping an oxide semiconductor, a first insulator between the conductor and the oxide semiconductor, a second insulator is between the conductor and the first insulator, a third insulator between the conductor and the second insulator, the second insulator has a negatively charged region.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/27/2022